PER CURIAM.
Lorenzo Brooks appeals the order entered by the trial court denying his latest motion for postconviction relief, filed pursuant to Florida Rule of Criminal Procedure 3.850. We affirm.
In 1991, an Orange County jury convicted Brooks of second-degree murder, and Brooks was sentenced to 40 years in the Department of Corrections. Brooks’ direct appeal was per curiam affirmed by this court in Brooks v. State, 609 So.2d 49 (Fla. 5th DCA 1992).
In the many years since then, Brooks has filed numerous postconviction actions at all levels of the state court system. He has never had success with any of them. His most recent frivolous rule 3.850 motion was filed in August 2010. Although Brooks was let out of prison on conditional release in September 2010, he has since been charged with violating the terms of his parole by committing new crimes in Seminole County, where he is currently being held. Thus, Brooks continued to pursue his most recent motion in the trial court in Orange County, leading to his current appeal.
On August 22, 2011, this court ordered Brooks to show cause why he should not be denied further access to this court for any proceeding to further attack his Orange County conviction. See Fla. *854R.Crim. P. 3.850(m); State v. Spencer, 751 So.2d 47, 48-49 (Fla.1999). Having carefully considered Brooks’ response, we conclude that he has provided no valid reason for continuing to file frivolous appeals like this one. We hold that he is abusing the judicial process and that he should be barred from further pro se filings. See Steele v. State, 14 So.3d 221, 223 (Fla.2009) (the courts need to devote their finite resources to consideration of legitimate claims); Britt v. State, 931 So.2d 209, 210 (Fla. 5th DCA 2006) (Defendant’s “pro se filings have become frivolous, an abuse of process, and a waste of the taxpayers’ money”); Isley v. State, 652 So.2d 409, 410-11 (Fla. 5th DCA 1995) (“Enough is enough.”)
We therefore prohibit Brooks from filing with this court any further pro se pleadings concerning his Orange County, Ninth Judicial Circuit Court Case No. 90-CF-5640. The Clerk of this court is directed not to accept any further pro se filings concerning this case from Lorenzo Brooks. Any further pleadings regarding this case will be summarily rejected by the Clerk, unless they are filed by a member in good standing of The Florida Bar. The Clerk is further directed to forward a certified copy of this opinion to Brooks and the appropriate institution for consideration of available disciplinary procedures. See Fla. R.Crim. P. 3.850(m). Rehearing will not be entertained.
AFFIRMED; Future pro se filings PROHIBITED.
ORFINGER, C.J., SAWAYA, and JACOBUS, JJ., concur.